Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 17-22 in the reply filed on 10/06/2022 is acknowledged. Claim 1-16 and 23 are not elected and should be withdrawn or canceled. 

Claim Objections
Claims 17 and 18 objected to because of the following informalities: The claims use parenthesis “( )”; ALL parenthesis should be removed for clarity. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the …support element having a first engagement end, a second engagement end the first engagement end is coupled to the first printed circuit board, (ii) the second engagement end is coupled to the second printed circuit board… (in claims 17 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Limvorapun (US 2017/0144754) in view of Chen (US 2008/0123312).
Regarding claim 17,  A UAV tether system comprising a power supply coupled to a cable (see 206,3 Fig. 3-5), wherein the power supply comprises a first converter unit (see para 0024, 0037-0040, Fig. 3-5) comprising: (b) a printed circuit board comprising  (see 504 para 0024, 0037-0040, Fig. 3-5); (d) a first converter module mechanically and electrically coupled to the circuit board (see 402, para 0024, 0037-0040, Fig. 3-5); and (e) a plurality of heat sink fins in thermal communication with the converter module (see 502, para 0024, 0037-0040, Fig. 3-5).
However, Limvorapun does not disclose (a) a first printed circuit board; and a second printed a plurality of conductor layers (c) at least one support element having a first engagement end, a second engagement end, and an element length extending between the first engagement end and the second engagement end, wherein (i) the first engagement end is coupled to the first printed circuit board, (ii) the second engagement end is coupled to the second printed circuit board, and (iii) the element length defines a first space between the first printed circuit board and the second circuit board.
However Cheng in the field of open framed stacked DC to DC converters teaches a) a first printed circuit board and a second printed circuit board (see printed circuit boards 101, Fig. 1A) a plurality of conductor layers (see para 0007 and 0021) (c) at least one support element  (see 103, Fig. 1A) having a first engagement end (see 103 top or bottom, Fig. 1A), a second engagement end (see 103 top or bottom, Fig. 1A), and an element length extending between the first engagement end and the second engagement end (see height of 103, Fig. 1A), wherein (i) the first engagement end is coupled to the first printed circuit board (see Fig. 1A), (ii) the second engagement end is coupled to the second printed circuit board (see Fig. 1A), and (iii) the element length defines a first space between the first printed circuit board and the second circuit board (see space between Top PCB and Bottom PCB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Limvorapun by arranging a PCB of a plurality of conductor layers as disclose  by Chen in order to provide the circuit architecture that  uses a smaller area (i.e. smaller footprint) while improving air circulation and heat exchange within the circuitry and allowing thermal isolation of heat sensitive components (e.g., integrated circuits and optoelectronics) from power dissipating elements and provides an air path to individual components mounted on the PWBs this air path improves cooling to the surrounding environment, reducing areas of heat concentration and resulting hot spots and thus improved system size and efficiency. 
Regarding claim 22, the combination teaches the first converter module is a direct current to direct current module (see para 0037, Fig. 4).

Claims 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Limvorapun in view of Chen and further in view of Tang (US 2017/0181330).

Regarding claim 18, the combination teaches a second converter unit comprising: 
(a) a third printed circuit board (see printed circuit boards 201-206, Fig. 2; Chen); (b) a fourth printed circuit board comprising a plurality of conductor layers (see printed circuit boards 201-206, para 0020, Fig. 2; Chen); (c) at least one second support element  (see 103, Fig. 1A; Chen) having a third engagement end (see 103 top or bottom, Fig. 1A; Chen), a fourth engagement end (see 103 top or bottom, Fig. 1A; Chen), and a second element length extending between the third engagement end and the fourth engagement end, wherein (i) the third engagement end is coupled to the third printed circuit board (see Fig. 1A; Chen), (ii) the fourth engagement end is coupled to the fourth printed circuit board (see Fig. 1A; Chen), and (iii) the second element length defines a second space between the third printed circuit board and the fourth circuit board (see space between Top PCB and Bottom PCB; Chen); (d) a second converter module mechanically and electrically coupled to the third printed circuit board (see para 0024, 0037-0040, Fig. 3-5; Limvorapun); and
(e) a plurality of heat sink fins in thermal communication with the converter module (see 502, para 0024, 0037-0040, Fig. 3-5); 
However, the combination does not disclose (f) a housing configured to accommodate the first converter unit and the second converter unit.
Yet, Tang in the same filed teaches that it is known to place electronic circuitry or PCB that generate heat within a housing (see Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by arranging the plurality of electronic circuit or PCBs (i.e. the first converter unit and the second converter unit) with a case that can improve heat transfer and air circulation by having air channel tube that can dissipate heat in a timely manner and thus protect equipment from damages due to excessive heat and protect the electronic circuitry from physical damages. 
Regarding claim 21, The combination teaches comprising a means for blowing air across the first converter unit into the first space (see 130, para 0115-0119).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Limvorapun in view of  Chen and further in view of Bellion (GB 2537218).
Regarding claim 19, the combination teaches the UAV tether system , yet does not disclose the second printed circuit board comprises eight or more conductive layers.
However, Bellion in the field of PCB for Avionics and in flight instrumentation teaches that it is known to have a PCB  comprises eight or more conductive layers (see Fig. 1).

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Bellion by having a PCB  comprises eight or more conductive layers in order to improve transfer of heat away from the conductive layers to heat sinks, such as adjacent metalwork or other heat sink paths in addition to providing high layer count printed may avoid the need to mount components on both sides of the substrate.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Limvorapun in view of Chen and further in view of Pitzele (US 2004/0137803).
Regarding claim 20, the combination teaches wherein the at least one support element is electrically conductive (see 130, para 0030). 
Yet does not disclose that the pins (i.e. support element) are thermally conductive.
However, Pitzele in the filed of dc/dc converter is mounted to a printed circuit board with rigid terminal pins that that it is know to have pins that are thermally conductive (see para 0094).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Pitzele by having Pins (i.e. support element) be thermally conductive in order to protect the PCB from large fluctuation in temperature changes and allow improved heat storage away from critical elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        October 20, 2022